                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION

UNITED STATES OF AMERICA,

       Plaintiff,                                 Case No. 18-mc-51056
                                                  Honorable Laurie J. Michelson
v.

CANDACE WATCKINS,

       Defendant,

and

STATE OF MICHIGAN
DEPARTMENT OF TREASURY

      Garnishee.


           ORDER ON APPLICATION FOR WRIT OF GARNISHMENT [1]


       In the underlying criminal action, Candace Watkins pled guilty, pursuant to a Rule 11

Plea Agreement, to one count of theft of government property in violation of 18 U.S.C. § 641. As

part of her sentence, and pursuant to the terms of her plea agreement, she was ordered to pay,

jointly and severally with other co-conspirators, $82,042 in restitution to the United States

Department of Education. According to the Government, over $78,000 (exclusive of interest)

remains due. “In an attempt to increase the amount that might be recovered on this obligation,

the United States obtained a writ of garnishment [for the Michigan Department of Treasury] for

the defendant’s future State of Michigan income tax refunds.” (ECF No. 5, PageID.26).

       Watkins filed an Objection and Request for Hearing for the following reason: “I am on a

fixed income and receive 868 per month. My monthly expenses are 862 per month.” (ECF No. 3,

PageID.12.)
       The Court held hearings on November 30, 2018 and February 14, 2019. For the reasons

stated more fully on the record in the Court’s oral ruling, the relief requested by Candace

Watkins is DENIED. The Garnishee shall withhold income tax refunds that may become due and

payable to Watkins and remit those funds to the Clerk of the Court for application against the

judgment in case number 13CR20211.

       The parties are encouraged to continue their efforts to reach a mutually agreeable

resolution, including a monthly payment plan.

       IT IS SO ORDERED.

                                            s/Laurie J. Michelson
                                            LAURIE J. MICHELSON
                                            UNITED STATES DISTRICT JUDGE


Date: February 14, 2019


                                    CERTIFICATE OF SERVICE

        I hereby certify that a copy of the foregoing document was served upon counsel of record
and/or pro se parties on this date, February 14, 2019, using the Electronic Court Filing system
and/or first-class U.S. mail.


                                            s/William Barkholz
                                            Case Manager




                                                2
